        Case 3:19-cv-00380-JM Document 15 Filed 12/02/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

CARL D. GOODMAN                                                      PLAINTIFF

V.                       NO. 3:19CV00380 JM-JTR

ANDREW SAUL,
Commissioner of Social Security Administration                     DEFENDANT

                                     ORDER

      The Court has reviewed the Recommended Disposition submitted by United

States Magistrate Judge J. Thomas Ray. No objections have been filed. After careful

consideration, the Court concludes that the Recommended Disposition should be,

and hereby is, approved and adopted in its entirety as this Court=s findings in all

respects. Judgment will be entered accordingly.

      IT IS THEREFORE ORDERED THAT this case is REMANDED pursuant to

sentence four of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      DATED this 2nd day of December, 2020.



                                      _______________________________
                                      UNITED STATES DISTRICT JUDGE
